Jordan, Justice.
Mary A. Kruger, the appellee and former wife of John C. Boyter, the appellant, filed a complaint in Fulton Superior Court which sought in Count 1 to enforce an agreement between herself and the appellant regarding the latter’s duty of alimony. The trial court granted the appellee’s motion for summary judgment as to Count 1 and the appellant enumerates two errors on appeal. We affirm.
1. The appellant enumerates as the trial court’s first error its failure to review his deposition since it remained sealed until after the grant of the appellee’s motion for summary judgment.
We have recently held that "If a trial court indicates in his order granting a motion for summary judgment *427that the motion is being granted after a review of the record, this court will not hold that he failed to review the relevant portions of a deposition simply because the original of the deposition on file in the case remained sealed and was not opened until after the order granting the motion was entered.” General Motors Corp. v. Walker, 244 Ga. 191 (1979).
Argued September 18,1979
Decided October 2, 1979.
Wanda L. Wenger, for. appellant.
Hall & Hamling, Robert E. Hall, for appellee.
Thus, this enumeration would be without merit even if this record did not affirmatively show that the trial court did consider a copy of the appellant’s deposition.
2. The remaining enumeration of error is without merit since there is no issue of law or fact as to appellee’s entitlement under the contract to "no less than $500 per month” beginning 35 days after appellant’s employment (September 12,1973) and ending May 14,1977, the date of the appellee’s remarriage.

Judgment affirmed.


All the Justices concur.